                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                    Case No. 16-CR-142

JAMES E. PODOLSKE, JR,

                       Defendant.


              ORDER GRANTING MOTION FOR EARLY TERMINATION
                         OF SUPERVISED RELEASE


       Defendant James E. Podolske, Jr. was convicted of wire fraud and procurement fraud and

sentenced to fourteen months in prison, followed by one year of supervised release. He has now

completed his term of imprisonment and almost nine months of his supervised release. He has paid

off his restitution and has met all other financial obligations. The government does not oppose the

motion.

       Based on the foregoing, the motion is granted. Supervision is hereby terminated.

       SO ORDERED this 4th          day of April, 2019.



                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
